          Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- x
EMEKA ORAEGBU, Individually and on Behalf of All
Others Similarly Situated,
                                                                                 STIPULATION OF
                                                            Plaintiff,           SETTLEMENT
                                -against-                                        18-CV-10688 (GBD)
AXION LLC, AXION HEALTHCARE SOLUTIONS LLC,
NEW YORK CITY HEALTH AND HOSPITALS
CORPORATION, and KINGS COUNTY HOSPITAL, Jointly
and Severally,

                                                              Defendants.
---------------------------------------------------------------------------- x

                 WHEREAS, plaintiff Emeka Oraegbu (“Plaintiff”) commenced this action on

behalf of himself and all other employees similarly situated by filing a complaint in the United

States District Court in the Southern District of New York (“SDNY”) on or about November 16,

2018, alleging that defendants Axion LLC and Axion Healthcare Solutions LLC (“Axion”) and

New York City Health and Hospitals Corporation and Kings County Hospital (“H+H”)

(collectively “defendants”), violated the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

(“FLSA”), the New York Labor Law (“NYLL”) and the supporting New York State Department

of Labor Regulations, and the New York common law of contracts; and

                 WHEREAS, defendants deny any and all liability arising out of plaintiff’s

allegations; and

                 WHEREAS, plaintiff, H+H and Axion (the “Parties”) now desire to resolve the

claims and issues raised in this litigation by plaintiff, without further proceedings and without

admitting any fault or liability;
        Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 2 of 7



                NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, as follows:

                1.     Plaintiff hereby dismisses all of his claims in the above-referenced action,

with prejudice, and without costs, expenses or fees.

                2.     Plaintiff agrees to dismissal, with prejudice, all of the claims that were or

could have been raised in the above captioned action and to release and discharge the H+H and

Axion, their successors and assigns, and all present or former officials, employees,

representatives or agents of municipal defendants (collectively the “Released Parties”) from any

and all claims, liabilities or causes of action arising out of the allegations in the Complaint,

including all claims arising under the Fair Labor Standards Act and the New York State Labor

Law, and any and all common law claims, including claims for attorney’s fees, costs and

distributions, occurring from the beginning of the world up through and including the date of

plaintiff’s execution of a release, whether known or unknown, joint or several, whether or not

discoverable, including, without limitation, any and all claims which were or could have been

alleged by plaintiff in this action arising out of the events alleged in the complaint herein,

including all claims for attorneys’ fees, expenses and costs.

                3.     In consideration for paragraphs 1 and 2, Defendants agree to pay a total

amount of fifty eight thousand dollars and no cents ($58,000.00) in the manner described in

paragraphs 4 through 9.

                4.     In consideration for paragraphs 1 and 2, H+H and the City of New York

will cause to be paid to plaintiff one lump sum of twenty three thousand nine hundred forty

seven dollars and fifty cents ($23,947.50) in back pay, less all applicable deductions and

withholdings.



                                                -2-
        Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 3 of 7



               5.     In further consideration for paragraphs 1 and 2, the City of New York

hereby agrees to pay plaintiff twenty three thousand nine hundred forty seven dollars and fifty

cents ($23,947.50) in liquidated damages, inclusive of any claims for costs, disbursements and

attorneys’ fees.

               6.     In further consideration for paragraphs 1 and 2, Axion hereby agrees to

pay plaintiff’s attorneys Pelton Graham LLC ten thousand one hundred five dollars and no cents

($10,105.00) for costs, disbursements and attorney’s fees (“attorney’s fees”).

               7.     The payment by H+H for the back pay described in paragraph “4” above

shall be made as follows: by H+H delivering a check in the amount of $23,947.50 to Axion and

Axion then issuing a payroll and/or company check to plaintiff in the gross amount of

$23,947.50, less all applicable tax withholdings and payroll deductions.

               8.     The payment by the City of New York described in paragraph “5” above

shall be made as follows: by delivering to plaintiff’s counsel Pelton Graham LLC a check in the

amount of nine thousand seven hundred forty nine dollars and thirty one cents ($9,749.31) made

payable to “Pelton Graham LLC,” and a check in the amount of fourteen thousand one hundred

ninety eight dollars and nineteen cents ($14,198.19) made payable to “Emeka Oraegbu.”

               9.     The payment by Axion described in paragraph “6” above shall be made as

follows: by delivering one check to plaintiff’s attorneys made payable to “Pelton Graham LLC”

in the amount of ten thousand one hundred five dollars and no cents ($10,105.00).

               10.    Plaintiff shall execute and deliver to attorneys for H+H and Axion all

documents necessary to effect this settlement, including without limitation, a Release in the form

attached hereto as “Exhibit A” executed by plaintiff, a Declaration Concerning Liens in the form

attached hereto as “Exhibit B” executed by plaintiff, two City of New York Substitute W-9



                                               -3-
        Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 4 of 7



forms attached hereto as “Exhibit C,” one executed by plaintiff and the second executed by

Pelton Graham LLC.

               11.     Plaintiff represents and warrants that upon receipt of the payments

described above, he has received all compensation and other benefits and payments due to him

for services performed for the defendants.

               12.     Nothing contained herein shall be deemed to be an admission by the

Released Parties or any of the present or former officials, employees, representatives and agents

of the Released Parties of the truth of any of the allegations made by plaintiff, or an admissions

that the Released Parties or any of the present or former officials, employees, representatives and

agents of the Released Parties have in any manner or way violated plaintiff’s rights, or the rights

of any other person or entity, as defined in the constitutions, statutes, ordinances, rules and/or

regulations of the United States, the State of New York, the City of New York, or any other

rules, regulations or bylaws of the Released Parties. This Settlement Agreement shall not be

admissible in, nor is it related to, any other litigation or settlement negotiations, except that this

Settlement Agreement may be used by either party in connection with any subsequent action or

proceeding relating to enforcement of this Settlement Agreement.

               13.     Nothing contained herein shall be deemed to constitute a policy or practice

of the City of New York, H+H and/or Axion.

               14.     The Parties acknowledge that this Settlement Agreement was reached after

extensive arm’s length negotiations between competent, experienced counsel, and that this

Settlement Agreement is made with the consent and advice of counsel who have jointly prepared

this Settlement Agreement.




                                                 -4-
        Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 5 of 7



               15.     The City of New York, H+H and/or Axion further agree that this

Settlement Agreement resolves any and all claims, liabilities and/or causes of action which may

have been asserted by the City of New York and/or H+H against Axion or Axion against the City

of New York and/or H+H based on any and all claims which were or could have been asserted

by plaintiff, including any and all claims for indemnification and/or reimbursement for

distribution of the settlement amounts identified in paragraphs “3,” “4,” “5,” and “6” above.

               16.     This Settlement Agreement contains all the terms and conditions agreed

upon by the parties hereto, and no oral agreement entered into at any time nor any written

agreement entered into prior to the execution of this settlement agreement regarding the subject

matter of the instant proceeding shall be deemed to exist, or to bind the parties hereto, or to vary

the terms and conditions contained herein.

               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                -5-
Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 6 of 7
Case 1:18-cv-10688-GBD Document 28-1 Filed 03/14/19 Page 7 of 7
